DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 13, replaced “later”, with: --layer--.
	Note: the Examiner’s Amendment to claim 1 does not change the scope of the claims, as there was previously disclosed “one of the plurality of electrode layers” (lines 10-11). The claim recitation of the word “later” is clearly a simple typographical error, and should read “layer”.  The current amendment places the subsequent recitation (of “the one electrode”) in agreement with the antecedent language, such that the amended portion now recites: “the one electrode layer”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s amendments to the claims define the first and second etching processes, such that it is necessary that the method have two etches having the claimed details, and not simply two processes within a single etch.  This portion of the amendment overcomes the applicability of Kumagae et al. (US dielectric layers (pars. 0039-0041, 0045 and 0079-0084), Uochi does not disclose etching one electrode layer with two different etching rates (rather than the commonly used different etching times) over two different etches.  Also of note, Takeshima et al.  (US 2010/0252527 A1) visually appears similar to the method upon review of the figures, but the etching rates of that invention are intentionally made equal to one another in the method of Takeshima (par. 0027), which is in opposition to the inventive etches and preferred rates of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729